Citation Nr: 0718742	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to March 
1956. He died in November 1996.  The appellant is seeking 
recognition as his surviving spouse for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the VA Regional 
Office (RO) in St. Louis, Missouri, which denied the 
appellant status as the surviving spouse of the veteran.

Procedural history

In March 1999, the appellant filed her initial claim of 
entitlement to benefits under 38 U.S.C.A. § 1318 and service 
connection for the cause of the veteran's death.    That 
claim was denied by the RO on the merits in December 1999.  
The appellant appealed to the Board.

In December 2002, the Board wrote to the appellant, stating 
that it was going to consider the appeal on a basis other 
than that considered by the RO, namely whether she was in 
fact the surviving spouse of the veteran.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a February 2003 decision, the Board premised determined 
that the appellant had not met the threshold for recognition 
as a surviving spouse, specifically that the veteran and the 
appellant had not been continuously cohabitating at the time 
of the veteran's death.    

In May 2003, the appellant filed a new claim for recognition 
as a surviving spouse for VA purposes.  The October 2003 RO 
decision denied the appellant's claim.  The current appeal 
followed. 


Clarification of issue on appeal

Although the appellant has made clear that she still wishes 
to establish eligibility for DIC and service connection for 
cause of the veteran's death, those matters are not currently 
before the Board, because they have not been adjudicated as 
part of this latest claim.  See, e.g., the January 2005 
Statement of the Case.  This appeal concerns exclusively the 
predicate matter of whether the appellant has achieved status 
as a claimant, i.e. whether she may be considered to be 
veteran's surviving spouse.  

FINDINGS OF FACT

1.  The veteran and the appellant were married on October [redacted], 
1960, and the appellant was the veteran's lawful spouse at 
the time of his death in November 1996.

2.  The veteran and the appellant were separated and living 
apart for prolonged periods.  

3.  The separations were due to the misconduct of the 
veteran, specifically to the veteran's chronic abuse of 
alcohol.  


CONCLUSION OF LAW

The appellant is entitled to recognition as the veteran's 
surviving spouse for VA purposes. 38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the veteran's surviving 
spouse for the purpose of the award of VA benefits.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision on the issue on appeal.

The previous Board decision

As was described in the Introduction, in its previous 
decision the Board, on its own initiative, denied the claim 
based its finding that the appellant lacked status as a 
claimant. 

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened unless new and material evidence is 
presented or secured with respect to that claim. See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156,  
20.1100 (2006).

In this case, the appellant has presented additional relevant 
evidence concerning her claim for status as the veteran's 
surviving spouse, which will be discussed below.
The Board therefore finds as a preliminary matter that new 
and material evidence has been received, and the claim is 
therefore reopened.

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the appellant with appropriate VCAA notice in 
the letter sent to her in November 2004, and has afforded her 
the opportunity to present information and evidence in 
support of her claim.  In any event, as the benefit sought on 
appeal, entitlement to recognition as the veteran's surviving 
spouse, is being granted, any deficiency in VCAA compliance 
is  rendered moot. 

Relevant law and regulations

The term "spouse" means a person of the opposite sex who is a 
wife or husband. See 38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. 
§ 3.50(a) (2006).  Under 38 C.F.R. § 3.1(j), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued. See also 38 C.F.R. § 3.205 (2006).

Additionally, 38 U.S.C.A. § 101(3) (West 2002) states that 
the term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See also 38 C.F.R. § 3.53 
(2006).

Under 38 U.S.C.A. § 101(3) (West 2002) and 38 C.F.R. § 3.53 
(2006), a surviving spouse will have met the requirement for 
continuous cohabitation, even if he or she was separated from 
the veteran at the time of death, provided that the 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse, and the 
surviving spouse has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  See 38 C.F.R. 
§ 3.53(a).

If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  38 C.F.R. § 
3.53(b).  

Factual Background

The veteran and the appellant married in October 1960.  The 
veteran died in November 1996.  The appellant was listed as 
the veteran's surviving spouse on his death certificate. 

As has been reported above, the Board determined in a 
February 2003 decision that the appellant was not the 
veteran's surviving spouse.  In essence, the Board determined 
that: 

1. The veteran and the appellant were married in October 
1960, and the appellant was the veteran's lawful spouse at 
the time of his death in November 1996.

2. The veteran and the appellant were separated and living 
apart for prolonged periods, particularly during the last 
years of the veteran's life.

3. The separations were not due to the misconduct of, or 
procured by, the veteran.

See the February 12, 2002 Board decision, page 2.

In May 2003, the appellant submitted lay statements from the 
veteran's sisters and brothers to the effect that the two 
remained married at the time of the veteran's death and that 
the break in cohabitation which had occurred between the 
veteran and the appellant was due to the veteran's 
alcoholism.  

In the September 2004 Notice of Disagreement, the appellant 
specifically stated that there were breaks in cohabitation 
due to the veteran's alcoholism.  

Subsequently, the appellant submitted statements from her 
children with the veteran.  In these statements the children 
stated that the veteran suffered from alcohol abuse and that 
due to the veteran's alcohol abuse, there were periods of 
separation and reconciliation throughout the marriage.  

Analysis  

The appellant seeks entitlement to recognition as a surviving 
spouse for VA purposes.  Essentially, she contends that while 
her marriage to the veteran was marked by periods of 
estrangement including long periods of time where they were 
not continuously cohabitating that any such break in 
cohabitation was due to the veteran's willful misconduct, 
that is to say his ongoing abuse of alcohol.   

It is undisputed that the veteran and the appellant endured 
periods of separation in their marriage.  For the reasons set 
out immediately below, the Board has determined that the 
break in continuous cohabitation was due to the veteran's 
misconduct.  Therefore, the appellant may be recognized as a 
surviving spouse for VA purposes.  

As noted above, a surviving spouse will have met the 
requirement for continuous cohabitation, even if he or she 
was separated from the veteran at the time of death, provided 
that (1) the separation was due to the misconduct of the 
veteran without the fault of the spouse, and (2) the 
surviving spouse has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.

Taking the second element first, the Board finds that this is 
not a case that involves remarriage.  Additionally, there is 
no evidence in the file that and the appellant has since the 
death of the veteran lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.     

The question before the Board then becomes whether the reason 
for the separation was the veteran's misconduct, that is, 
alcoholism.  

Statements from the children of the veteran and the 
appellant, and statements of the veteran's siblings, indicate 
that the relationship between the veteran and the appellant 
was somewhat cyclical in nature, with periods of estrangement 
and reconciliation based on the levels of the veteran's 
alcohol intake.  This is evidence in favor of the appellant's 
contention.  

The medical evidence of record supports statements concerning 
the severity of the veteran's alcohol abuse.  A December 2000 
VA medical opinion indicates that the veteran's main cause of 
death was stage 3 liver failure "significantly contributed 
upon by alcohol disease."   The medical evidence supports 
the lay statements from the veteran's children and siblings 
to the effect that the veteran suffered from an alcohol 
problem serious enough to negatively impact his marriage, 
that is to say, to disrupt the appellant's continuous 
cohabitation with the veteran. 

There is, however, evidence of record which at least suggests 
that the appellant may have been responsible for the 
separation.  The appellant acknowledges that in 1981 she had 
a child by another man.  Further, the veteran's treatment 
records include statements from the veteran which indicate 
that he had been living separately from his wife since 
approximately that time.  Thus, a conclusion may be drawn 
that the veteran was living apart from the appellant due to 
her infidelity.  

However, based upon the statements of the veteran's own 
siblings, it appears that significant damage to the 
cohabitating relationship had been sustained due to the 
veteran's alcoholism prior to the appellant's affair.  It 
also appears that after the affair, which occurred 
approximately fifteen years before the veteran's death, there 
were additional periods of reconciliation and estrangement.  
Accordingly, the evidence surrounding the appellant's affair 
does not provide a basis to contradict a finding that the 
separation of the veteran and the appellant was due to the 
veteran's misconduct, that is to say alcohol abuse.      

In summary, the evidence of record is sufficient to establish 
that the appellant is the veteran's surviving spouse for VA 
purposes.  To that extent only, the appeal is allowed.  The 
Board wishes to make clear that it intimates no opinion, 
legal or factual, as to whether or not the appellant may 
ultimately be entitled to any VA death benefits.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes is established.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


